Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 31, 2016

                                    No. 04-16-00207-CV

                       Antonio JIMENEZ and Mary Louise Jimenez,
                                     Appellants

                                              v.

                                    Carlos GONGORA,
                                         Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-02692
                      Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
      We order Judy Stewart to file the reporter’s record by June 30, 2016.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court